DETAILED ACTION

Brief Summary
This is a non-final Office action regarding the reissue U.S. Application 14/326,677 (hereafter “the ‘677 Application”), which is a reissue application of U.S. Patent 8,232,939 (hereafter “the ‘939 Patent”).

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.

The ‘939 Patent originally issued on July 31, 2012 with patented claims 1-30, being filed as U.S. Application 13/396,375. During this reissue prosecution, claims 1-30 were previously canceled, and claims 31-36 were added.  Previously, a final Office action was mailed on September 14, 2021, which indicated that claims 32-34 were rejected, and that claims 31, 35, and 36 were allowable.  With this, the Applicant filed an after-final amendment dated November 5, 2021, which proposed amending independent claim 32.  With the filing of the request for continued examination on December 14, 2021, this amendment dated November 5, 2021 has been entered.  Thus, claims 31-36 are currently pending, with clams 31 and 32 being independent.

It is noted that the instant reissue ‘677 Application is a divisional reissue application of reissue U.S. Application 14/090,320 (hereafter “the ‘320 Reissue Application”).  Additionally, the ‘320 Reissue Application has matured with the issuance of claims 1-70 on December 16, 2014 as U.S. Patent RE45,291.  Further, a continuation reissue application of 14/326,705 (hereafter “the ‘705 Application) of the ‘320 Reissue Application was also filed, and has matured into U.S. Patent RE47,257 on February 26, 2019, with the issuance of claims 31-35.

The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,232,939 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Specification
The previously cited objection to the specification is overcome by the amendment to the specification filed November 5, 2021, which has been entered with the filing of the request for continued examination on December 14, 2021.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, claim 32 recites the limitation “the storage element” in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Second, claim 32 also recites in lines 16-18 of “correcting a video input for programming the storage element of the first pixel circuit to drive a light emitting device of the first pixel circuit based on the received dark display current and the received current from the calibration phase.”  This limitation is unclear, as both the received “dark display current” and the “current consumed by the first pixel circuit during the driving” occur in “the calibration phase”.  With this, the “received current from the calibration phase”, as claimed, can be interpreted as simply being the received dark display current.  

With these informalities, the Examiner suggests amending this limitation in claim 32 to read something similar to “correcting a video input for programming a [the] storage element of the first pixel circuit to drive a light emitting device of the first pixel circuit based on the received dark display current and the received current consumed by the first pixel circuit during the driving from the calibration phase.”





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 32-34 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent 7,274,363, issued to Ishizuki et al. (hereafter “Ishizuki”, being cited in the earlier Office action dated May 5, 2017).

Regarding claim 32, Ishizuki discloses a method of adjusting a programming value for a pixel circuit in an active matrix OLED display having an array of pixel circuits arranged in rows and columns [see Abstract; also see Figs. 3, 6, 7, 17, and 21; also see col. 1, lines 10-21, wherein “In recent years, electroluminiscent display devices (henceforth referred to as EL display devices) incorporating a display panel using organic electroluminiscent elements (henceforth referred to as EL elements) as light-emission elements carrying pixels have drawn considerable attention. Driving methods for panel displays using those EL display devices an electroluminiscent active matrix drive type EL display device according to the present invention (henceforth referred to as EL display device).”], comprising:
during a normal display operation phase [being a “main routine”, see col. 22, lines 5-12, wherein “After the execution of the step S59, the controller 22 exits from this light-emission driving current measuring routine, and returns to the execution of the main routine (not shown).”], 
controlling a switch [switch SW, see Figs. 4, 12, 16, 19, and 20] to disconnect a common electrode of all of the pixel circuits of the array of pixel circuits of the active matrix OLED display from a current sensing circuit [“current detection circuit 2 and/or 26”, seen in Figs. 3, 4, 11, 12, 15, 16, 19, and 20; also see col. 7, lines 4-27 and col. 18, lines 29-45] and to couple the common electrode [“anode power line 16”, see Figs. 3, 4, 11, 12, 15, 16, 19, and 20] to a common voltage [see col. 7, lines 4-27, wherein “The drive voltage generator circuit 1 generates the above DC drive voltage Vc and applies it to the anode power line 16 of the display panel 10 through the current detector circuit 2. …That is, while the measuring switch SW is off, the current detection circuit 2 is in detection mode, and supplies the voltage generated in both ends of resistor 1, according to the current value, to the A/D converter AD.”; also see col. 18, lines 22-45, wherein “The current measuring circuit 31 has a resistor R and a switch SW which are connected in parallel, so that the current from the power supply circuit 27 is supplied to the 
during a calibration phase [see Figs. 17 and 21; also see col. 19, lines 1-58 and col. 20, line 51-col. 21, line 31]:
controlling the switch to disconnect the common electrode from the common voltage and to couple the common electrode to the current sensing circuit [see step S43 in Fig. 17; also see col. 19, lines 1-58, wherein “Furthermore, the controller 22 set the switch of the current measuring circuit 31 at the off position (step S43).”; also see col. 7, lines 8-27, wherein “That is, while the measuring switch SW is off, the current detection circuit 2 is in detection mode, and supplies the voltage generated in both ends of resistor 1, according to the current value, to the A/D converter AD.”],
driving a first of the pixel circuits and receiving at the current sensing circuit a current consumed by the first pixel circuit during the driving [see steps S52-S58 in Fig. 21; also see col. 20, line 51-col. 21, line 31, wherein “Subsequently, the controller 22 supplies to the scan pulse supply circuit 25 and the data signal supply circuit 24 a drive control signal for causing light-emission driving only in a pixel portion PLX,Y among the pixel portions PL1,1 to PLn,m that corresponds to the row number stored in the row number register X and the column number stored in the column number register Y (step S52). … By the processing operations described above, the light-emission drive current flows only through the EL element in the pixel portion PLX,Y from among the pixel portions PL1,1 to n,m, so that this EL element emits light. Accordingly, only the light-emission drive current consumed by the EL element within the pixel portion PLX,Y flows through the power supply lines ZY and Z.”]; and
turning off all of the pixel circuits of the array of pixel circuits of the active matrix OLED display and receiving a dark display current at the current sensing circuit [see steps S41-S43 in Fig. 17; also see col. 19, lines 1-58, wherein “In the leak current cancelling routine, as shown in FIG. 17, the controller 22 places the display panel in a state that the light-emission driving is halted in all of the pixel portions PL1,1 to PLn,m of the display panel 21 (step S41). Specifically, the controller 22 stops generation of the scanning control signal and data control signal mentioned before. Then, the controller 22 sets the output voltage of the D/A converter 37 at 0V so that the offset current value becomes equal to zero (step S42). When the output voltage of the D/A converter 37 is 0V, the output of the offset current from the current generator circuit 38 becomes turned off accordingly. Furthermore, the controller 22 set the switch of the current measuring circuit 31 at the off position (step S43).”; also see steps S44-S46 in Fig. 17; also see col. 19, lines 29-63, wherein “When the measured leak current is judged by the judging circuit 36 to be within the predetermined range, the controller makes the output current value of the current generator circuit 38 at that time to be held as an offset current value (Step 46).”]; and 
correcting a video input for programing the storage element of the first pixel circuit to drive a light emitting device of the first pixel circuit based on the received dark display current and the received current from the calibration phase [see steps S61-S64 in Fig. 22; also see col. 22, line 33-col. 23, line 35, wherein “The controller 22 then reads-out the pixel current value 

Regarding claim 33, Ishizuka discloses the method discussed above in claim 32, and further teaches that the received dark display current is indicative of an effect of a dead pixel or a leakage current of the display [see Fig. 17; also see col. 19, lines 1-63, wherein “The controller executes a leak current cancelling routine. … The leak current cancelling routine is a routine for measuring, as a leak current, the current flowing in the display panel 21 when the light-emission drive is ceased in all of the pixel portions PL1,1 to PLm,n, and for driving the current generator circuit 38 to output a current corresponding to the leak current.”].

Regarding claim 34, Ishizuka discloses the method discussed above in claim 32, and further teaches that the video input is corrected by removing the dark display current from the received current [see col. 12, lines 33-43; also see col. 19, lines 1-63, wherein “The leak current cancelling routine is a routine for measuring, as a leak current, the current flowing in the display panel 21 when the light-emission drive is ceased in all of the pixel portions PL1,1 to PLm,n, and for driving the current generator circuit 38 to output a current corresponding to the leak current. … As a result of the judgement by the judging circuit 36, if the leak current value is higher than the predetermined range, a digital signal corresponding to the increase of current equal to the predetermined current value Ir is outputted to the A/D converter 37 (step S45). The digital signal .



Response to Arguments
With the instant amendment dated November 5, 2021 being entered, Applicant’s arguments filed on November 5, 2021, with respect to the rejection of claims 32-34 under 35 U.S.C. 102 (e) as being anticipated by Nara (U.S. Patent Application Publication 2005/0093567), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, in review of the prosecution history, upon further consideration, a new ground(s) of rejection is made in view of  the previously cited reference of Ishizuka et al. (U.S. Patent 7,274,363), being cited in the prior Office action .dated May 5, 2017.  Here, with the instant amendment, the reference of Ishizuka is seen to once again teach each of the features of independent claim 32, as the previous features that were utilized to overcome this reference are no longer being recited within claim 32.



Allowable Subject Matter
Claims 31, 35, and 36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 31, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to have the method, as claimed, include the features that require “supplying a known voltage to a data line coupled to a data node of an OLED pixel, pre-charging the data node of the OLED pixel with the known voltage; responsive to the pre-charging, enabling a threshold voltage acquisition mode so that the OLED pixel adjusts a voltage of the data node of the OLED pixel as a function of the known voltage and an electrical characteristic of a transistor of the OLED pixel; responsive to the adjusting the voltage of the data node, measuring the adjusted voltage of the data node or the rate of change in the adjusted voltage of the data node”.  The closest prior art, of record fails to expressly teach these features, when viewing the claim as a whole.  These features, being amended in the amendment dated June 19, 2020, are seen to render the claim patentable.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).

U.S. Patent 7,619,597, with the inventor of Nathan et al., having the same Assignee of the instant ‘939 Patent, discloses a method for programming, calibrating, and driving an active matrix light-emitting diode display; and
U.S. Patent 7,274,346, with the inventor of Cok et al., discloses a detection system in an OLED display, which corrects a video input by subtracting acquired dark image data from acquired image data.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/M.F/            Supervisory Patent Examiner, Art Unit 3992